United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Key West, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-701
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated June 28 and September 19, 2006 denying his
claims for compensation. He also timely appealed a November 15, 2006 nonmerit decision from
the Branch of Hearings and Review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
was disabled beginning February 15 to July 29, 2006; and (2) whether the Office properly found
that he had abandoned his request for an oral hearing.
FACTUAL HISTORY
On November 28, 1984 appellant, then a 26-year-old letter carrier, filed a traumatic
injury alleging that he injured his back and leg lifting while in the performance of duty. The
Office accepted appellant’s claim for lumbosacral strain and herniated disc at L5-S1. Appellant

filed a second claim for mental stress on October 10, 1985, alleging that he developed an
emotional condition due to pressure from his supervisor to exceed his work restrictions. The
Office accepted this claim for adjustment reaction, neurotic disorder and anxiety. Appellant
underwent a right L5-S1 microdiscectomy on July 15, 1996, placement of a morphine pump in
1998 and multiple lysis of adhesions. He returned to work in a light-duty position on
August 28, 2000. By decision dated November 2, 2000, the Office found that appellant’s actual
earnings as a modified clerk fairly and reasonably represented his wage-earning capacity.
Appellant filed a notice of recurrence of disability on May 21, 2002 alleging disability
commencing on May 9, 2002. The Office authorized compensation benefits and appellant
returned to light-duty work on July 13, 2002.
In a telephone memorandum dated February 28, 2006, appellant stated that he had
stopped work because a coworker attacked him on “February 16, 2006.” In a letter dated
February 16, 2006, the employing establishment informed appellant that on February 15, 2006 he
was placed in a nonduty, nonpay status due to a physical and verbal altercation with
James Brady, a coworker.
The employing establishment submitted an investigative memorandum dated
February 22, 2006 regarding the conduct of appellant and Mr. Brady on February 15, 2006.
Mr. Brady stated that he interrupted a conversation between appellant and Joe Sicignano, a
coworker, which upset appellant. This resulted in a loud argument. Supervisors intervened and
appellant returned to his workstation. Appellant then suggested that Mr. Brady enter the
restroom with him, which he declined. While Mr. Brady was on his break, appellant approached
him in an aggressive and angry manner. Appellant then pursued Mr. Brady around the break
room and spit in his face. Mr. Brady entered the restroom to wash his face and appellant
followed and struck him on the left side of the face. He face was red and bleeding. Mr. Brady
immediately left the restroom and reported the incident to a supervisor.
Appellant acknowledge that there was a verbal altercation, but stated that in the break
room Mr. Brady became the aggressor and possibly spit in his face. He then entered the
restroom to wash and “observed [Mr.] Brady standing in front of the sink scraping his eyebrow
with his glasses.” Mr. Brady then informed a supervisor that appellant had hit him. Appellant
began to feel ill requested an ambulance and was transported to the hospital.
In a note dated March 1, 2006, Dr. Ronald DeMeo, a Board-certified anesthesiologist,
reported appellant’s complaint of pain in the right upper extremity “which occurred while
working.” He stated: “Another individual apparently was falling and fell into his right
paracervical spine anteriorly.” Dr. Joseph E. O’Lear, a Board-certified psychiatrist, completed a
note on March 2, 2006 and stated that appellant should not return to work as he had exacerbated
his symptoms of anxiety and depression since February 15, 2006. He noted that appellant
experienced “some event at work on February 15, [2006].”
Appellant filed a claim for compensation on March 6, 2006 requesting compensation for
leave without pay beginning February 15, 2006. In a letter dated March 15, 2006, the Office
noted that his November 28, 1984 claim was accepted for anxiety state, adjustment reaction and
displacement of lumbar disc. The Office further noted that appellant was involved in a verbal

2

and physical altercation with a coworker on February 15, 2006, which resulted in the employing
establishment placing him in a nonpay status. The Office informed appellant that the evidence in
the record suggested that he had sustained a new injury on February 15, 2006 and recommended
that he file a traumatic injury claim. The Office also noted that, if appellant believed his current
disability was due to his previously accepted employment injuries, he should submit supporting
medical evidence. The Office allowed 30 days for a response.
On April 11, 2006 Dr. DeMeo performed a cervical epidural catheter placement. In a
report dated April 20, 2006, he noted that appellant had continuing back pain and radiculopathy
as well as depression. Dr. DeMeo provided appellant’s work restrictions.
Dr. O’Lear completed a note on April 18, 2006 and diagnosed major depression disorder,
anxiety disorder and post-traumatic stress disorder. He stated that appellant was currently unable
to work.
In a report dated May 12, 2006, Dr. O’Lear stated that appellant’s current emotional
conditions were the result of his 1984 employment injury rather than the February 15, 2006
employment incident. He stated that the February 15, 2006 incident resulted as consequence of
the employing establishment’s failure to provide appellant with an appropriate workplace with
minimal contact with people. Dr. O’Lear stated that appellant was forced to interact with
employees on a minute-to-minute basis, to answer the telephone, to deal with customer problems
and to obtain coffee for the postmaster. He stated that this work environment contributed to and
aggravated appellant’s conditions of major depressive disorder with psychotic features, posttraumatic stress disorder and generalized anxiety. Dr. O’Lear stated: “These tasks caused
[appellant] more anxiety and stress and further contributed to his feelings of helplessness and
hopelessness and exacerbated his low self-esteem thus worsening his underlying depression.”
He concluded that appellant’s work environment was not appropriate for the accepted emotional
conditions. Dr. O’Lear stated: “Any altercation based upon interaction with other people would
have been entirely predictable under these circumstances. In the absence of adequate and
reasonable accommodation, the employer must bear a substantial portion of the responsibility in
this regard. While [appellant] is highly motivated to be a productive employee, it is my
professional opinion that an adequate work environment based upon his limitations is essential
for his success in this endeavor.”
Appellant responded to the Office’s request for information on May 24, 2006 and stated
that the incident of February 15, 2006 was due to an aggravation of his previously accepted
emotional conditions. He alleged that the employing establishment did not provide a work
environment appropriate for his emotional conditions and this resulted in the February 15, 2006
employment incident.
By decision dated June 28, 2006, the Office denied appellant’s claim for compensation
beginning February 15, 2006. The Office stated that appellant had described a new injury on
February 15, 2006 and must file a new claim for that date. The Office stated: “As of this date,
the evidence of record at this time fails to support disability during the period you claimed.”
Appellant filed a second claim for compensation on July 14, 2006 requesting
compensation for leave-without-pay compensation from July 3, 2006. On July 31, 2006 he

3

requested compensation for leave-without-pay from July 4 to 29, 2006. The Office requested
additional factual and medical evidence by letter dated August 15, 2006. The Office stated that
Dr. O’Lear’s April 18, 2006 report was not sufficient to establish whether appellant’s disability
for work was due to his November 28, 1984 employment injury or the February 15, 2006
incident. The Office noted that the evidence did not establish that his current total disability was
due to his accepted 1984 employment injury and allowed appellant 30 days to submit new
evidence.
Appellant requested an oral hearing regarding the June 28, 2006 decision on August 1,
2006 and indicated with a checkmark that he was open to the option of a teleconference.
In a report dated September 8, 2006, Dr. O’Lear stated that appellant’s disability for work
was due to his original injury on November 28, 1984 rather than to a new injury or incidents.
By decision dated September 19, 2006, the Office denied appellant’s claim for
compensation from July 4 to 29, 2006. The Office again noted that appellant must file a new
claim not related to his November 28, 1984 employment injury. The Office stated that the
medical evidence failed to support disability during the period claimed.
The Branch of Hearings and Review informed appellant by letter dated September 27,
2006 that an oral hearing would take place on October 26, 2006 at 8:45 a.m. eastern time. The
Branch of Hearings and Review directed appellant: “A few minutes before the scheduled
hearing time, please call the toll free number listed below and when prompted, enter the pass
code listed below. This will connect you to the telephone hearing along with the hearing
representative and the court reporter.”
By decision dated November 15, 2006, the Branch of Hearings and Review informed
appellant that he had failed to appear for his oral hearing scheduled for October 26, 2006 and
failed to contact the Office either prior or subsequent to the scheduled hearing to explain his
failure to appear. The Office found that appellant had abandoned his request for hearing.
LEGAL PRECEDENT -- ISSUE 1
Appellant for each period of disability claimed, has the burden of proving by a
preponderance of the reliable, probative and substantial evidence that he is disabled for work as a
result of his employment injury. Whether a particular injury caused an employee to be disabled
for employment and the duration of that disability are medical issues which must be proven by
the preponderance of the reliable, probative and substantial medical evidence.1
ANALYSIS -- ISSUE 1
Appellant returned to light-duty work as a result of his accepted employment injuries on
July 13, 2002. He then stopped work on February 15, 2006 following an altercation with a
coworker. Appellant filed claims for compensation requesting wage-loss compensation
beginning February 15, 2006 and from July 4 to 29, 2006.
1

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

4

In support of appellant’s claim for disability, he submitted reports dated March 1 and
April 11, 2006 from Dr. DeMeo, a Board-certified anesthesiologist, regarding pain in his right
upper extremity and continuing back pain with radiculopathy. Dr. DeMeo did not provide a
detailed statement explaining how appellant’s current condition was due to his employment or
his accepted 1989 employment injury, accepted for lumbosacral strain and an L5-S1 disc. These
reports are not sufficiently detailed and well rationalized to establish that appellant was disabled
for the periods claimed due to his back and arm injuries.
Appellant also submitted evidence supporting that his periods of disability were due to an
emotional condition. In a note dated March 2, 2006, Dr. O’Lear, a Board-certified psychiatrist,
stated that appellant experienced an event at work on February 15, 2006 exacerbating his
symptoms of anxiety and depression. He opined that appellant’s emotional condition which
resulted in the February 15, 2006 altercation as well as his continuing emotional condition after
the February 15, 2006 altercation was the result of the employing establishment’s failure to
provide him with appropriate work duties or environment. Dr. O’Lear indicated that appellant’s
recent work duties and environment contributed to and aggravated his accepted emotional
conditions such that the February 15, 2006 altercation was inevitable.
The Board finds that Dr. O’Lear’s reports are not sufficiently detailed and rationalized to
establish that appellant’s disability on or after February 15, 2006 was due to his accepted
employment injuries. Dr. O’Lear alleged that appellant’s employment duties forced him to
interact with employees, answer the telephone and deal with customer problems. He stated that
this work environment was not appropriate for appellant’s psychological condition. The Board
notes that appellant’s 1985 claim was accepted for an adjustment reaction, neurotic disorder and
anxiety. Appellant returned to work on August 28, 2000. Dr. O’Lear did not clearly explain
why appellant was able to successfully work from November 2, 2000 through February 15, 2006
without a change in his injury-related condition given this inappropriate work environment. He
failed to explain how performing these job duties worsened appellant’s accepted conditions of
adjustment reaction, neurotic disorder and anxiety rather than the implicated conditions of major
depression, post-traumatic stress disorder and general anxiety disorder. Dr. O’Lear also failed to
provide specific dates and periods of disability which he felt were due to appellant’s accepted
emotional conditions. Due to the defects, his reports are not sufficient to meet appellant’s
burden of proof. The Office properly denied his claim for disability attributed to his accepted
emotional condition.
LEGAL PRECEDENT -- ISSUE 2
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.2 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and

2

20 C.F.R. § 10.616(a).

5

any representative at least 30 days before the scheduled date.3 The Office has the burden of
proving that it mailed to appellant and his representative a notice of a scheduled hearing.4
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
Under these circumstances, H&R [Branch of Hearings and Review] will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO [district office]. In
cases involving prerecoupment hearings, H&R will also issue a final
decision on the overpayment, based on the available evidence, before
returning the case to the DO.
(2) However, in any case where a request for postponement has been
received, regardless of any failure to appear for the hearing, H&R should
adviser the claimant that such a request has the effect of converting the
format from an oral hearing to a review of the written record.
This course of action is correct even if H&R can advise the claimant far
enough in advance of the hearing that the request is not approved and that
the claimant is, therefore, expected to attend the hearing and the claimant
does not attend.”5
ANALYSIS -- ISSUE 2
The Office issued a decision on June 28 2006 denying appellant’s claim for
compensation due to disability beginning February 15, 2006. Appellant requested a hearing with
an Office hearing representative regarding this matter on August 1, 2006 and indicated with a
checkmark that he was open to the option of a teleconference. The teleconference was scheduled
for October 26, 2006 by letter dated September 27, 2006.
3

Id. at 10.617(b). Office procedure also provides that notice of a hearing should be mailed to the claimant and
the claimant’s authorized representative at least 30 days prior to the scheduled hearing. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.6(a) (January 1999).
4

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).

6

The Office scheduled an oral hearing before an Office hearing representative at a specific
time and place on October 26, 2006. The record shows that the Office mailed appropriate notice
to the claimant at his last known address. The record also supports that appellant did not request
postponement, that he failed to appear at the scheduled hearing and that he failed to provide any
notification for such failure within 10 days of the scheduled date of the hearing. As this meets
the conditions for abandonment specified in the Office procedure manual, the Board finds that
the Office properly found that appellant abandoned his request for an oral hearing before an
Office hearing representative.
CONCLUSION
The Board finds that appellant failed to submit the necessary medical evidence to
establish that he was totally disabled from work from February 15 to July 29, 2006, causally
related to his accepted employment injuries. The Board further finds that appellant abandoned
his request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the November 15, September 19 and June 28, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

